Hinman, J. (dissenting).
By resolution of the board of supervisors of Rensselaer county, adopted in 1928, petitioner was appointed for a term of two years as laborer, his duties being that of bridge tender of the Waterford-Troy bridge under the orders of the Rensselaer county superintendent of highways. He was reappointed for two years by a resolution of the board in 1930. On the 12th day of January, 1932, the board, by resolution adopted, appointed one John J. Diviney to this position formerly held by petitioner. Thereupon the petitioner made application for a mandamus order to compel the board to restore him to his position on the ground that being an exempt volunteer fireman he is entitled to the protection of section 22 of the Civil Service Law, prohibiting his removal except after a hearing upon due notice upon stated charges; that he was removed without hearing and without charges being preferred; and that the position was a permanent one in the civil service notwithstanding the purported action of the board in limiting his term of employment to two years. His application was denied, and from the order of denial this appeal was taken.
In Matter of Buehler v. Board of Suprs. of Rensselaer County (236 App. Div. 747), considered and decided herewith, the appellant Buehler was an engineer and fireman in the court house at Troy, N. Y., having served in said position since January 12, 1926. He claimed to be in the competitive class of the civil service, having taken a competitive civil service examination conducted by the Civil Service Commission of the State and was chosen from the eligible list of the State civil service. He was also a veteran of the World War. Without the preferring of any charges or any hearing having been afforded him, another was appointed in his place after the expiration of the period of his appointment. When he was appointed, the resolution of the board of supervisors, which was the appointing body, expressly made his term a period of two years. The appellant Buehler is likewise appealing from an order denying his application for a mandamus order to compel the board to reinstate him.
In Matter of O’Brien v. Board of Suprs. of Rensselaer County (236 App. Div. 748); also decided herewith, the petitioner O’Brien appeals from an order denying his application for a mandamus order to compel the board of supervisors of said county to reinstate him in his position as watchman in the court house at Troy. ' O’Brien was an exempt fireman and a veteran and had been appointed from the eligible list of the State civil service, having passed a com*218petitive civil service examination. He had been similarly appointed by the board of supervisors for a definite period of two years and at the expiration of the period of appointment another was appointed in his place without a hearing and without charges having been preferred. An order of mandamus to compel his reinstatement was likewise denied and he has appealed from that order. The three cases may be considered together.
It is unquestioned that each new board of supervisors of Rensselaer county has for many years assumed to limit the term of the appointees to the three positions in question, in the three appeals before us, to two years. It was given authority to do so as to “ all other appointees of the board ” (Laws of 1904, chap. 217, amdg. Laws of 1901, chap. 124, a special act relative to Rensselaer county). By subdivision 5 of section 12 of the County Law, enacted pursuant to the county home rule provision of the Constitution (N. Y. State Const, art. 3, § 27), any board of supervisors has been empowered to fix “ the term of office and mode of appointment, number and grade of any appointive county officer and of the clerks, assistants or employees in any county office [with an exemption not material here] notwithstanding the provisions of any general or special law ” fixing such term or providing the mode of appointment, etc. The Legislature has made no special provision of law specifically creating the positions involved in these appeals. _ It was the special duty of the board to maintain the bridge (Highway Law, § 267) and to have the care and custody of the court house (County Law, § 12, subd. 1). For many years each new board of supervisors in Rensselaer county has enacted a rule that conforms exactly with the said provisions of chapter 217 of the Laws of 1904, limiting the term of appointees of the board to two years. The resolutions of the board appointing the petitioner herein and the petitioner in each of the other two proceedings, respectively, expressly limited the appointments to the definite term of two years.
The limitation of these appointments to a definite term was valid unless the civil service provisions of the Constitution rendered it invalid or unless the apparent power of the board under the local statute or under the home rule provisions of the County Law may not be exercised because of the provisions of section 22 of the Civil Service Law limiting the power of removal. The civil service provisions of the Constitution (Art. 5, § 6) are confined to “ appointments and promotions in the civil service * * * according to merit and fitness.” There is no provision therein prohibiting appointments for a definite term, provided such appointments are made according to merit and fitness. The statutes under which *219the board of supervisors acted to limit the term were not repealed by implication by the Civil Service Law because not inconsistent. Both may be harmonized and each enforced without conflict. The board may appoint for a definite term provided appointments are made according to merit and fitness pursuant to the Civil Service Law. Removals of such appointees during the term of appointment may only be made in accordance with section 22 of the Civil Service Law. After the term has expired, the appointment of a successor does not constitute a removal and the person whose term has expired has no grievance under section 22 of the Civil Service Law. (Matter of Tiffany, 179 N. Y. 455; Matter of Williams v. Darling, 67 Misc. 205, 208; Matter of Ryan v. Vars, 224 App. Div. 773.) The case of Matter of McNeles v. Board of Supervisors (173 App. Div. 411; affd., 219 N. Y. 578) does not appear to be binding authority here, because the statutes here relied upon were not before the court and it did not appear that the board by its resolution of appointment in that case attempted to appoint for a definite term. In fact, the resolution provided that the appointees in that case were to perform their work under the direction of the county superintendent of highways “ until further directions in the premises.”
The resolution of the board appointing the petitioner in each of these three proceedings having definitely fixed the term and having had authority so to do under subdivision 5 of section 12 of the County Law, I vote to affirm in each case.
Order reversed on the law, with costs, and motion for peremptory mandamus order granted, with fifty dollars costs and disbursements.